Citation Nr: 1144210	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  09-31 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an earlier effective date for the establishment of service connection for residuals of a dislocated right shoulder. 

2. Entitlement to service connection for a scar on the left leg.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1957 to May 1962. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2007 by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

A hearing was held before the undersigned Veterans Law Judge at the RO in May 2011.  The transcript of the hearing is associated with the claims file and has been reviewed.

Initially, the Veteran's claim for entitlement to service connection for residuals of a dislocated right shoulder AC joint (to include arthritis, impingement and adhesive capsultitis) was granted by the RO with a 10 percent disability rating, effective November 15, 2006.  The Veteran timely appealed this decision.  However, at the May 2011 Board hearing, the Veteran and his representative clarified that while the Veteran is satisfied with the 10 percent disability rating, he is appealing the November 16, 2006, effective date.  The undersigned Veterans Law Judge assumed jurisdiction over this issue and therefore, is now before the Board.

In addition, the Veteran's claim for service connection of the scar on the left leg was characterized as "service connection for residuals of [the] left leg muscle removal."  However, at the May 2011 Board hearing, the Veteran and his representative clarified the issue was specifically a claim for a scar on the left leg.  Therefore, the Board has recharacterized the issue as stated above.



FINDINGS OF FACT

1. The Veteran's claim for service connection for residuals of a dislocated right shoulder was received by the RO on November 15, 2006.  No earlier claim is of record.

2. The preponderance of the evidence supports a finding that the Veteran currently has scarring on the left leg that is the result of a disease or injury in active duty service.


CONCLUSION OF LAW

1. The criteria for the establishment of an effective date prior to November 15, 2006, for the grant of service connection for residuals of a dislocated right shoulder have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & 2011); 38 C.F.R. § 3.400 (2011).

2. The criteria for establishing entitlement to service connection for a scar on the left leg have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim adjudicated herein.

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's notice obligations have been met.  Once service connection has been granted and an initial disability rating and effective date have been assigned, "the typical service connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006); accord Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a service-connection claim has been substantiated, the claimant bears the burden of showing how a defect in statutory required notice prejudiced him with respect to the "downstream elements"-namely the assignment of an effective date and a disability rating).  Any defect in the notice is therefore nonprejudicial. 

In this case, because service connection was established by the RO in July 2007, the Veteran's claim has been "proven" and 5103(a) notice is "no longer required." Accordingly, the Board finds that VA satisfied its duties to notify the Veteran.  In addition, as the Board is granting the Veteran's claim of service connection for scar on the left leg sought on appeal, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless.

VA also has a duty to assist a claimant in the development of a claim.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the relevant VA treatment records.  The Veteran did not identify, nor did he request that VA assist in obtaining, any private medical records. 

The Board notes that it appears that the Veteran's service medical records and most of his personnel records were destroyed in a fire at the National Personnel Records Center (NPRC) in 1973 and have not been located.  Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Because the Veteran's medical and majority of the personnel records remain absent from the file, the Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Effective dates of awards are determined, essentially, by finding what was shown by the record at various points in time and then applying governing law to those findings.  Generally, VA need not undertake further development of the evidence unless the claimant alleges that relevant evidence is outstanding.  The Veteran here does not allege that relevant evidence is outstanding.  Accordingly, the Board finds that VA has fulfilled its duty to assist in every respect.

Earlier Effective Date 

The Veteran contends that he should be granted an earlier effective date for the grant of service connection for his service connected residuals of a dislocated right shoulder.

Unless specifically provided otherwise by statute, the effective date of an award for compensation benefits based on (1) an original claim, (2) a claim reopened after final adjudication, or (3) a claim for increase, is the date VA received the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Lalonde v. West, 12 Vet. App. 377, 382 (1999) (effective date of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but rather, on the date the application was filed with VA). 

A "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement[,] or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p).  Any communication or action that (1) indicates "an intent to apply for one or more [VA] benefits" and (2) "identif[ies] the benefit sought" may be considered an informal claim.  38 C.F.R. § 3.155(a).  When determining the effective date of an award of compensation benefits, VA must review all the communications in the file, after the last final disallowance of the claim, that could be interpreted to be a formal or informal claim for benefits.  Lalonde v. West, 12 Vet. App. 377, 381 (1999); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). Upon receipt of an informal claim, if a formal claim has not been filed, VA is required to forward an application form to the claimant for execution.  If VA receives the application form within one year from the date it was sent to the claimant, VA will consider it filed as of the date it received the informal claim.  38 C.F.R. § 3.155. 

As stated earlier, the Board notes that the Veteran's current effective date, November 15, 2006, is the date of the Veteran's claim, which was subsequently granted by a July 2007 rating decision. 

The Veteran and his representative testified at the May 2011 Board hearing that his effective date should be as early as 1980, at the least.  The Veteran's representative stated the Veteran attempted to pursue his claim in 1980 but was told by the VA that since they did not have any of his records it was not possible make a claim.  The Veteran acknowledged that he did not make a formal claim and is not aware that the VA representative he spoke with in Lexington, Kentucky, filed a claim as well.  See Board hearing, dated May 2011. 

Significantly, however, the governing law, as outlined above, is clear.  According to this legal criteria, the effective date for the grant of service connection for residuals of a dislocated right shoulder, can be no earlier than November 15, 2006, the date of receipt of the Veteran's application for such benefits.  While the disability may have arisen earlier, as noted above, the law provides that the effective date is the date of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2) (2011). 

The evidence of record clearly shows that VA first received the Veteran's claim for compensation benefits based on residuals of a dislocated right shoulder, several years after his discharge from active service.  There is, therefore, simply no basis for the assignment of an earlier effective date.  See 38 U.S.C.A. § 5110(a) & (b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2011).  While the Board is sympathetic to the difficulties the Veteran experiences as a result of his disability, his claim primarily hinges on a mechanical application of specifically defined regulatory standards, and the Board is bound by the very precise nature of the laws governing evaluations. 

Accordingly, for the reasons and bases discussed above, the Veteran's appeal must be denied on the basis of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

At the May 2011 Board hearing, the Veteran testified that during his active duty service in 1958 he separated his right shoulder.  As a result, a muscle graft was taken from his left leg to treat his shoulder injury.  The Veteran stated that as a result of the surgery he has a scar on the left leg which is now painful and causing tightness in his leg.  See Board hearing, dated May 2011.

According to a January 1959 in-service medical record the Veteran was able to recover, it is noted that he had an "[o]pen reduction of dislocation, right acromioclavicular joint, with plastic repair of the acromioclavicular ligaments and fascial graft from left fascia lata" in November 1958.  A "[f]ascioplasty, left fascia lata" is also noted.  See in-service medical record, dated January 1959.

The Board acknowledges that in February 2009, the Veteran was afforded a VA examination of the left hip where he reported a history of a right shoulder dislocation where left fascia lata was harvested to repair his torn ligament.  The examiner reported a scar was present and described it as a "12 inch scar down left thigh over left fascia lata."  The scar was not painful or tender to the touch and was without any residuals of nerve, tendon or bone damage and no muscle herniation.  There was also no loss of deep fascia or muscle substance.  No motion of any joint was limited by the scar.  See VA examination, dated February 2009.

Upon review of the objective medical evidence and the Veteran's lay statements, it appears the Veteran's claim that a graft taken from his left leg to treat a dislocated right shoulder is consistent with the present scarring on his left thigh as demonstrated in the February 2009 VA examination.  The record is silent in regard to any left leg trauma after service that could have resulted in the scar that was noted on examination.  Accordingly, the Board finds the evidence is at least in equipoise in showing that the left leg scar resulted from the right shoulder dislocation treatment as noted in the January 1959 in-service medical record.

The Veteran is also competent to provide evidence that he currently has a scar, which is capable of lay observation, McCartt v. West, 12 Vet. App. 164 (1999).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of Appeals for Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Here, the Board finds the Veteran's lay statements credible that he sustained a scar on the left leg during service as a result of his in-service right shoulder dislocation.

Therefore, with granting the Veteran the benefit of any doubt in this matter, the Board concludes that service connection for a scar of the left leg is warranted because the record contains medical evidence of a current disability, evidence of the in-service incurrence of an injury or disease, and evidence of a nexus between the in-service injury and the current disabilities.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010); Hickson, 12 Vet. App. at 253 (1999).  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than November 15, 2006, for service connection for residuals of a dislocated right shoulder is denied.

Entitlement to service connection for a scar on the left leg, is established, subject to the laws and regulations governing the payment of monetary benefits.


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


